Citation Nr: 1624216	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for chronic liver disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder affecting the right leg, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a skin affecting the head and back, to include as due to exposure to herbicides.

5.  Entitlement to service connection for jungle rot, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968, to include service in the Republic of Vietnam.  He is also a recipient of the Combat Infantrymans Badge.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the bilateral knee disability claim, the Veteran contends that his bilateral knee disorder resulted from stresses he incurred during combat.  The Board points out that the Veteran did serve in combat, and consequently is entitled to the presumption afforded such veterans pursuant to 38 U.S.C.A. § 1154(b).  The Board consequently finds that a VA examination is necessary in this case to address the etiology of the claimed bilateral knee disability.

As for the claim seeking service connection for skin disorders, including jungle rot, the Veteran believes those conditions were caused by his exposure to herbicides during active duty.  The Board points out that the Veteran did serve in Vietnam, and is presumed to have been exposed to herbicides during that time.  He attended a VA examination in connection with his claim in August 2013, at which time the examiner diagnosed the Veteran as having dermatitis.  The examiner did not address whether the claimed skin disorders were etiologically related to exposure to herbicides during active service.  Although the Veteran has not been diagnosed as having a skin disorder that is recognized by VA as presumptively service-connected on the basis of herbicides exposure, a medical opinion is nevertheless necessary to address whether the skin disorders are actually etiologically related to such exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).
 
The Board also notes that the Veteran was not provided a VA examination concerning his claim that his liver disorder was caused by exposure to herbicides.  Again, although the claimed liver disorder is not recognized by VA as presumptively service-connected on the basis of herbicides exposure, a medical opinion is nevertheless necessary to address whether the disorder is actually etiologically related to such exposure.  See Stefl, supra.

Additionally, the Board notes that VA medical records associated with the claims file are dated from 2002 to 2013.  The record indicates that there may be outstanding VA treatment records since 2013 that need to be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records for the Veteran since 2013.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed right and left knee disabilities.  The electronic claims file must be made accessible to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right and/or left knee disability identified is etiologically related to service.  Any opinion expressed must be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed skin disabilities affecting the right leg, head, and back, and of jungle rot.  The electronic claims file must be made accessible to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should diagnose all skin conditions affecting the Veteran, particularly of the right leg, head and back.  With respect to each skin disorder identified, including jungle rot, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such skin disability is etiologically related to service, to specifically include presumed exposure to herbicides.  Any opinion expressed must be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed liver disability.  The electronic claims file must be made accessible to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should diagnose all liver disorders affecting the Veteran.  With respect to each liver disorder identified, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such liver disorder is etiologically related to service, to specifically include presumed exposure to herbicides.  Any opinion expressed must be accompanied by a complete rationale.

5.  Thereafter, readjudicate the claims on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

